Case 2:19-bk-52868     Doc 7     Filed 05/01/19 Entered 05/01/19 15:27:39     Desc Main
                                 Document      Page 1 of 3



                            United States Bankruptcy Court
                               Southern District of Ohio




In re: Leonard Nyamusevya


                     Debtor(s)
                                                              Chapter   13         I    .




                                     l -5�
                            Verification of Creditor Matrix



       The above-named Debtor(s) hereby verify that the attached list of creditors is
true and correct to the best of their knowledge.




            May 1, 2019                         /s/ Leonard Nyamusevya
Date:
                                                Signature of Debtor

                                                N/A
                                                Signature of Joint Debtor
Case 2:19-bk-52868   Doc 7   Filed 05/01/19 Entered 05/01/19 15:27:39   Desc Main
                             Document      Page 2 of 3




                       Abn Amro Mortgage Grou
                       2600 West Big Beaver Rd.
                       Troy, MI 48084
                       Aes/brazos/us Bank
                       Po Box 61047
                       Harrisburg, PA 17106
                       Ars /�ccount Resolution Services
                       1801 Nw 66th Ave
                       Fort Lauderdal, FL 33313
                       Child Support Enforcement Agency
                       80 East Fulton Street
                       Columbus, OH 43215
                       Choice Recovery
                       1550 Old Henderson Rd St
                       Columbus, OH 43220
                       CitiMortgage
                       1000 Technology Dr.
                       MS 314
                       0 Fallon, MO 63368-2240
                       Columbus State Community College
                       550 East Spring St
                       Columbus, OH 43215
                       Consolata Nkurunziza
                       376 Hemston Dr.
                       Columbus, OH 43230
                       Credit Management
                       4200 International
                       Carrollton, TX 75007
                       Doucet and Associates
                       700 Stonehenge Pkwy.
                       Suite 2B
                       Dublin, OH 43017
                       Federal Bureau of Investigation
                       Room 9000
                       550 Main St.
                       Cincinnati, OH 45202-8501
                      Franklin County Treasurer
                      373 S. High Street
                      17th Floor
                      Columbus, OH 43215
                      Internal Revenue Service
                      PO Box 7346
                      Philadelphia, PA 19101-7346
Case 2:19-bk-52868   Doc 7   Filed 05/01/19 Entered 05/01/19 15:27:39   Desc Main
                             Document      Page 3 of 3




                       Lerner, Sampson, Rothfuss
                       PO Box 5480
                       Cincinnati, OH 45201
                       Mike Dewine
                       Attorney General Office
                       30 E. Broad, 14th Floor
                       Columbus, OH 43215
                       National Education S
                       200 W Monroe St Ste 700
                       Chicago, IL 60606
                       Natl Cty Crd
                       K-a16-2j
                       Kalamazoo, MI 49009
                       Natnl Education/glesi
                       Po Box 7860
                       Madison, WI 53707
                       Ohio Dept Of Human S
                       373 S High St 13 Floor
                       Columbus, OH 43215-6303
                       Peter Cozmyk
                       6100 Oak Tree Blvd.
                       Suite 200
                       Independenc�, OH 44131
                       Us Dept Of Ed/glelsi
                       Po Box 7860
                       Madison, WI 53707
                       Us Dept Of Education
                       Attn: Bankruptcy
                       Po Box 16448
                       Saint Paul, MN 55116
                       US Senator Rob Portman
                       Senate Office Building
                       338 Russel
                       Washington, DC 20510
